SLED
 U.S. Department of Justice
                                                                                  FILED
                                                                                 JUL 292020

                                                                               CLRK   U.S DISTRICT   CLERK
 United States Attorney                                                       WESTERN    SRICT OF TEXAS




                          United States District Court
                           Western District of Texas
 UNITED STATES OF AMERICA                       )




 ULISES ARTURO SANCHEZ-VAZQUEZ               (1))
                                                    A2OCRO324XR
                                                )




                              ORDER FOR BENCH WARRANT

         It appearing to the Court than an Indictment has been returned against the below named
 defendant, it is hereby ORDERED that warrant issue for the arrest of said defendant, returnable
 instanter to the San Antonio Division of this Court.

                                           Defendant

                           ULISES ARTURO SANCHEZ-VASQUEZ

        ENTERED at San Antonio, Texas, this    2c1ay of_______________                2020.




                                     UNITED STATES MAGISTRATE/DffiTRICFJUDGE


If the Defendant is arrested outside the Western District of Texas, the United States Attorney for
the Western District of Texas recommends that Defendant ULISES ARTURO SANCHEZ-
VASQUEZ be detained without bond after a hearing.
